IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,145




EX PARTE RICHARD MORALES CASTILLO, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 990D01228-205-1 IN THE 205TH JUDICIAL DISTRICT COURT
FROM EL PASO COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of capital murder
and sentenced to life imprisonment.  The Eighth Court of Appeals affirmed his conviction.  Castillo
v. State, No. 08-01-00147-CR (Tex. App. - El Paso, September 15, 2004).  
            Applicant contends that his appellate counsel rendered ineffective assistance because counsel
advised him that he would file a petition for discretionary review on his behalf, but failed to timely
do so, and failed to advise him of his right to file a petition for discretionary review pro se.
            Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that appellate counsel failed to timely file a
petition for discretionary review on Applicant’s behalf after advising Applicant that he would do so. 
The trial court recommends that relief be granted.  Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App.
1997).  We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition
for discretionary review  of the judgment of the Eighth Court of Appeals in Cause No. 08-01-00147-CR that affirmed his conviction in Cause No. 990D01228-205-1 from the 205th Judicial District
Court of El Paso County.  Applicant shall file his petition for discretionary review with the Eighth
Court of Appeals within 30 days of the date on which this Court’s mandate issues.
 
Delivered: April 29, 2009
Do not publish